Citation Nr: 1510310	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 22, 2008 for the grant of service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.


FINDING OF FACT

VA received a claim of entitlement to service connection for a respiratory disorder in October 2006, prior to the Veteran's retirement from active duty on February 28, 2007.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of March 1, 2007 for the award of service connection for bronchial asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting entitlement to an effective date of the day following separation from active service, the full benefit sought on appeal has been granted; discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is therefore unnecessary at this time.

The Veteran maintains that the effective date for the grant of service connection for bronchial asthma should be the day following his separation from active duty, March 1, 2007.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  Id. 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

In this case, the Veteran submitted a claim of entitlement to service connection for allergic rhinitis in October 2006, prior to his separation from service, as part of the VA Benefits Delivery at Discharge program.  At a December 2006 VA examination, the examiner found that while the Veteran reported difficulty breathing through his nose and a history of allergic rhinitis for the prior eight years, he found no current pathology and made no current diagnosis.  No tests pertaining to the respiratory system were performed.  In a May 2007 rating decision, the Salt Lake City RO denied entitlement to service connection for allergic rhinitis on the basis that there was no evidence of a chronic disability.

In a correspondence dated February 26, 2008 and date-stamped in March 2008, the Veteran expressed disagreement with the May 2007 denial of his claim of entitlement to service connection for allergic rhinitis.  In the correspondence, the Veteran also stated, in part, that he was enclosing authorization for records from his private physician, who was treating him for allergic rhinitis.

The Veteran has alleged that he also sent along with the February 2008 correspondence a copy of a January 2008 treatment record from the physician which showed diagnoses of both allergic rhinitis and bronchial asthma.  While it is unclear from the electronic record whether such a treatment record was included in this mailing, it is clear that on March 24, 2008, VA had received a copy of a January 2008 treatment record from Dr. R.P. which stated that the Veteran had a five year history of upper and lower respiratory symptoms, including coughing and wheezing.  A physical examination, including pulmonary function testing, was performed, and the Veteran was diagnosed with allergic rhinitis and bronchial asthma.

On July 22, 2008, the Veteran submitted a letter to VA which specifically stated that because he had been diagnosed with bronchial asthma, this disorder should also be considered by the RO.  

In a July 2008 rating decision, the RO granted the Veteran entitlement to service connection for allergic rhinitis with a noncompensable evaluation and effective date of March 1, 2007.  

In a December 2008 rating decision, the RO granted the Veteran entitlement to service connection for bronchial asthma, evaluated as 30 percent disabling, effective July 22, 2008.

After considering the evidence discussed above, and resolving reasonable doubt in the Veteran's favor, the Board accepts that his initial October 2006 claim, which claimed service connection for allergic rhinitis, was meant to encompass a claim for any respiratory disorder, which would include the later diagnosis of bronchial asthma.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court noted that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, and an appellant who has no special medical expertise may testify as to the symptoms he can observe, but is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons, 23 Vet. App. at 4-5.  

In this case, the Board accepts that the Veteran intended his October 2006 claim to be a claim for all respiratory symptoms from which he was suffering, and his use of the term "allergic rhinitis" was due primarily to the fact that this was the only diagnosis he heard.  After a more thorough examination with a specialist in respiratory disorders in January 2008, his diagnosis was expanded to include both allergic rhinitis and bronchial asthma.  

The Veteran has credibly testified that rather than bronchial asthma being related to new symptoms that only developed after service, this was instead a more specific diagnosis given to the same symptoms that he had been experiencing since service and for which he had claimed service connection in October 2006.  

Therefore, resolving reasonable doubt in Veteran's favor, his original claim, filed prior to separation from service in October 2006, encompasses the claim of entitlement to any respiratory disorder, including the subsequent diagnosis of bronchial asthma.  Accordingly, the proper effective date for the grant of service connection for bronchial asthma is March 1, 2007, the day after the Veteran's retirement from active duty.  38 U.S.C.A. § 5110; Clemons.


ORDER

Entitlement to an effective date of March 1, 2007 for the grant of service connection for bronchial asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


